Citation Nr: 0633590	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-16 180	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1966 to April 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that granted service 
connection for PTSD and assigned an initial rating of 30% 
therefor.  Because the appeal involves a request for a higher 
rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In his May 2003 Substantive Appeal, the veteran requested a 
Board hearing at the RO.  In an August 2003 statement, the 
veteran withdrew his request for a Board hearing.

By decision of March 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  

     
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is primarily manifested by a mildly 
depressed mood and anxiety, mild short-term memory problems, 
and a chronic sleep disturbance (to include nightmares); 
these symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30% for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

September 2001 pre-rating and March 2004 and March 2006 post-
rating RO letters informed the veteran and his representative 
of the VA's responsibilities to notify and assist him in his 
claims, and to advise the RO as to whether there was medical 
evidence showing treatment for his PTSD.  The March 2006 
letter also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
disability had worsened).  After each, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The 2001, 2004, and 2006 RO letters also notified the veteran 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
had received; what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The March 2004 RO letter requested the veteran to furnish any 
evidence or information that he had that pertained to his 
claim.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate a claim; (2) 
the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to this claim.  As indicated 
above, all 4 content of notice requirements have been met 
with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
veteran prior to the February 2002 rating action on appeal.  
However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's March 2004 notice letter and additional opportunities to 
provide information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated the veteran's claim 
on the basis of all the evidence of record in May 2006, as 
reflected in the Supplemental Statement of the Case (SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling any VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the Statement of 
the Case and the SSOC, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of March 2006 as 
well as in the May 2006 SSOC.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA medical records through 
2005.  In January 2002 and June 2005, the veteran was 
afforded comprehensive VA psychiatric examinations in 
connection with his claim, reports of which are of record and 
have been considered in adjudicating this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been rated as 30% disabling under the 
provisions of         38 C.F.R. § 4.130, DC 9411.  Under that 
DC, a 30% rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50% rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100% rating is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 30% disabling at any time since the initial 
grant of service connection in 2001.  The medical evidence of 
record documents that the PTSD is primarily manifested by 
symptoms of a mildly depressed mood and anxiety, mild short-
term memory problems, and a chronic sleep disturbance (to 
include nightmares).  However, the Board finds that they are, 
nonetheless, reflective of current, overall impairment that 
is no more than mild to moderate in intensity, and the 
various VA clinical records reveal a disability picture that 
is consistent with that assessment.

On May 2001 VA outpatient assessment, the veteran was noted 
to have lost his long-term job in December 1999 when his 
company went out of business; he currently drove a coal 
truck, and did not like the job.  He complained of sleeping 
only 5 or 6 hours per night, nightmares, and intrusive 
thoughts.  There were no current suicidal or homicidal 
thoughts or history of hallucinations or psychotic features.  
On examination, mood was  moderately depressed and anxious.  
The veteran became tearful at times when talking about 
killing in Vietnam.  There was an appropriate, full range of 
affect consistent with anxiety and depression.  He was well-
groomed and cognition was all right.  There was some 
hopelessness, but this was not out of control.  The 
assessment was that the veteran was functioning adequately on 
the job and at home, even though he was in some distress 
emotionally and not sleeping well.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned. 

On June 2001 VA outpatient assessment, the veteran complained 
of nightmares, sleeping only 4 to 6 hours per night, 
impatience, easy irritability, intolerance of being around 
people, exhaustion, and no motivation.  He lived with his 2nd 
wife of 28 years and reported no marital problems.  He was 
employed on a full time basis as a coal mine truck driver, 
which he found very stressful.  On current examination, mood 
was anxious and depressed, and the veteran appeared tired.  
He was well-groomed, polite, and cooperative, but not 
sleeping well, having combat nightmares 2 or 3 times per 
week.  There was no suicidal ideation.  Affect was anxious 
and consistent with fatigue.  A GAF score of 55 was assigned.         

On June 2001 VA psychiatric examination, the veteran 
complained of a depressed mood since a January heart attack, 
as well as fatigue, increased irritability, no longer 
enjoying recreational activities, sleep problems, and a 
decreased energy level.  On mental status examination, the 
veteran was moderately groomed, pleasant, and cooperative.  
The thinking process was logical and goal-oriented, and all 
answers were appropriate.  Mood was depressed, and he 
reported crying spells at times.  He had suicidal thoughts a 
couple of months ago, but not currently.  He denied 
hallucinations, delusional ideas, or paranoid ideation.  He 
reported hypervigilance at times.  Cognitive function was 
good.  He reported good relationships with his family 
(children and siblings).  He had a couple of friends with 
whom he used to keep in contact, but had not done so 
recently.  The impressions were delayed PTSD and major 
depression (single episode), and a GAF score of 60 was 
assigned.  

On mid-July 2001 VA outpatient assessment, the veteran 
complained of continuing sleep problems, with vivid 
nightmares of Vietnam and frequent intrusive thoughts.  He 
avoided social situations.  On examination, mood was within 
normal limits, and the veteran was well-groomed.  He appeared 
to be fatigued and in need of sleep.  There was a full range 
of affect, and he had a realistic outlook.  A GAF score of    
60 was assigned.

On August 2001 VA outpatient assessment, the veteran enjoyed 
being at home with his family.  He continued to work, but 
reported that this was difficult.  He was able to control his 
temper.  He complained of continuing sleep problems and 
fatigue.  On examination, mood was depressed, and affect 
consistent therewith, but was also in the full range.  The 
veteran had a good sense of humor.  He was well-groomed and 
all right cognitively, and there was no hopelessness.  A GAF 
score of 60 was assigned.

On September 2001 VA outpatient assessment, the veteran 
reported that prescribed medication was helping his mood 
somewhat, in that he was less depressed and irritable.  He 
had enjoyed a recent grandparents day at church with his 
granddaughter, and got along well with his wife.  He reported 
continuing sleep problems and nightmares of combat 
experiences.  On current examination, mood was within normal 
limits, and affect mildly anxious and restricted.  The 
veteran was well-groomed but appeared tired and sleepy.  He 
had a good sense of humor and a realistic outlook, and there 
was no hopelessness.

On October 2001 VA outpatient assessment, the veteran 
complained of flashbacks, intrusive thoughts, nightmares, and 
hypervigilance due to war and terrorism.  He got pretty good 
sleep 2 or 3 nights per week, and medication helped and 
lessened his irritability.  He continued to do all right at 
work, but this remained stressful.  On current examination, 
mood was mildly depressed and anxious.  He was polite and 
cooperative, and insight and judgment were all right.  There 
were no suicidal ideas.  The assessment was that the veteran 
was doing fair and coping with increased PTSD symptoms, and 
that medications were helping.  A GAF score of 60 was 
assigned.

On late October 2001 VA psychiatric examination, the veteran 
reported doing better since taking prescribed medication, 
feeling less depressed and irritable and better able to deal 
with his family.  He continued to have sleep problems, with 
nightmares, intrusive thoughts, and flashbacks.  He had 
crying spells on and off, but was able to walk away from 
situations that caused him difficulty in his job.  On mental 
status examination, the veteran was oriented, alert, and 
coherent, with a depressed mood but no psychotic features, 
hallucinations, or delusional, suicidal, or homicidal 
ideations.  Cognitive function was fair.  The impressions 
were chronic PTSD and major depression (single episode), and 
a GAF score of 65 was assigned.

On early January 2002 VA psychiatric examination, the veteran 
complained of flashbacks and nightmares of his Vietnam 
experiences, which led to sleep problems and fatigue.  He 
socialized less with co-workers, and had less interest in 
things.  He continued to work as a coal truck driver.  He 
reported getting along well with his wife of 29 years, and 
stated that he had a few good friends, but had withdrawn from 
them.  He used to hunt, fish, and ride a motorcycle, but had 
not done so for a couple of years, and instead just sat 
inactively at home or worked in his garage.  On mental status 
examination, the veteran reported on time and was neatly 
dressed, and answered questions sufficiently well.  He was 
oriented in 3 spheres.  Mood was slightly depressed, but 
there was no apparent thought disorder, and memory was 
intact, and insight and judgment good.  There was no 
impairment of thought process, and no delusions, 
hallucinations, or recent suicidal or homicidal thoughts.  
Eye contact was good, and he maintained personal hygiene.  
The veteran reported some problems remembering what had 
occurred that day before, but the examiner felt that this did 
not seem out of the ordinary.  There was no obsessive or 
ritualistic behavior, and speech was relevant and logical.  
He had no real panic attacks.  The veteran stated that he 
could become a little anxious, depressed, and shaky at times, 
and felt sad, hopeless, and cried about his situation, but 
medications helped somewhat.  There was no problem with 
impaired impulse control.  The veteran reported being tired 
and run-down when he had sleep problems.  The diagnosis was 
PTSD, and a GAF score of 60 was assigned, indicating moderate 
symptoms of impaired social functioning, sleep problems, and 
withdrawal from others, significant activities, and leisure 
pursuits, and a good history of family relationships.

On late January 2002 VA outpatient assessment, the veteran 
complained of continuing sleep problems, nightmares, and 
hypervigilance.  On examination, mood was mildly anxious and 
depressed, and there was a range of affect.  The veteran was 
well-groomed and had good insight and judgment.  Cognition 
was all right, and there was no hopelessness or suicidal or 
retaliation ideas.  The veteran was assessed to be coping all 
right, and a GAF score of 60 was assigned.

On early February 2002 VA outpatient assessment, the 
diagnoses were chronic PTSD and major depression (single 
episode), and a GAF score of 65 was assigned.

On mid-February 2002 VA outpatient assessment, the veteran 
was noted to be doing fairly well, but still having 
nightmares.  On examination, mood was within normal limits, 
and there was a good range of affect and sense of humor.  The 
veteran was well-groomed and had a realistic outlook.  He was 
assessed to be coping all right, and a GAF score of 60 was 
assigned.

On March 2002 VA outpatient assessment, the veteran was noted 
to be doing fair overall, still able to do his job despite 
stress.  He slept pretty well for 6 to 8 hours,   3 or 4 
nights per week.  His energy level was fair, and he got tired 
easily.  He had good interest, but his motivation was low, 
and it was difficult to get going on home projects.  On 
examination, mood was within normal limits, and there was 
some range of affect.  Grooming was good, and the veteran was 
sociable, but he appeared tired.  The assessment was mixed 
results of increased prescribed medication, and a GAF score 
of 60 was assigned.

On April 2002 VA outpatient assessment, prescribed medication 
was noted to be helping the veteran some, but it was possible 
that he was having sexual side-effects.  He still had 
nightmares, flashbacks, and intrusive thoughts, but he was 
doing all right at work.  On examination, mood was mildly 
depressed and anxious, but there was some range of affect, 
and the veteran was well-groomed.  Judgment was all right, 
the veteran was spontaneous, and there were no self-
destructive ideas.  The assessment was improved mood with 
medication, but with increased intrusive symptoms and sexual 
problems.  A GAF score of 60 was assigned.

On April 2002 VA psychiatric examination, the veteran was 
oriented, alert, and coherent.  Mood was depressed, but there 
was no suicidal or homicidal ideation or psychotic features.  
He continued to have intrusive thoughts and nightmares, and 
he avoided any news and movies related to war and Vietnam.  
Cognitive function was fair.  The impressions were chronic 
PTSD and recurrent major depression, and a GAF score of 60 
was assigned.

On May 2002 VA outpatient assessment, the veteran complained 
of a worsening mood, irritation, and fatigue, as well as 
continuing nightmares.  However, the examiner felt that he 
was doing fair overall, and the veteran was getting along 
well with his wife.  On examination, mood was mildly 
depressed and anxious.  However, the veteran was alert, well-
groomed, cooperative, and had a good sense of humor.  A GAF 
score of 60 was assigned.

On June 2002 VA outpatient assessment, the veteran reported a 
worsening mood and irritability, but sexual function was a 
little better.  On examination, mood was mildly depressed, 
but there was a good range of affect.  The veteran appeared 
sleepy, but grooming and hygiene were good, and he had a 
realistic outlook.  A GAF score of 60 was assigned.

On July 2002 VA psychiatric examination, the veteran reported 
that his mood was up and down, with continuing nightmares 
several time per week and sleep difficulty.  On mental status 
examination, the veteran was oriented, alert, and coherent.  
Mood was depressed, but cognitive function was fair.  He 
denied suicidal or homicidal ideations, and no psychotic 
features were noted.  The impressions were chronic PTSD and 
recurrent major depression, and a GAF score of 60 was 
assigned.

On August 2002 VA outpatient assessment, the veteran was 
noted to be doing pretty well, but still not sleeping very 
well, with disturbing vivid nightmares of Vietnam combat 
several times per week.  He continued to work, although he 
didn't like it, because he had to make a living.  He 
occasionally rode his motorcycle for fun, and he was doing 
well with his wife, and recently drank a few beers with a 
friend.  On examination, mood was within normal limits, and 
the veteran was alert, spontaneous, and well-groomed, with a 
realistic outlook.  His medication was assessed to be helping 
his mood and anxiety, and a GAF score of 60 was assigned.

On September 2002 VA outpatient assessment, the veteran 
complained of continuing nightmares, but he was doing all 
right at work, although it was tiring driving a truck.  
Overall he felt that he was coping well, and that his 
medications were helping.  On examination, mood was mildly 
anxious.  The veteran was alert, with a full range of affect 
and a realistic outlook.  He was well-groomed, but he 
appeared tired.  The assessment was that medications were 
helping and that the PTSD symptoms were under a little better 
control, and a GAF score of 60 was assigned.

On November 2002 VA outpatient assessment, the veteran was 
noted to be doing fairly well.  He had a new job in the mine 
above ground running a plant, which was less difficult, paid 
better than driving a truck, and reduced his stress, and he 
was glad that he could work alone in the new job.  Mood had 
been fairly good, and he had normal emotional reactions.  He 
slept for 6 hours per night, had nightmares 2 or 3 times per 
week, and appetite was all right.  On examination, mood was 
within normal limits, but affect was sad (his sister-in-law 
had been murdered by strangulation).  The veteran was well-
groomed, alert, and spontaneous, and there was no 
hopelessness.  The assessment was that medications had been 
helping, and that the veteran was coping with increased 
stress from the recent murder in his family.  A GAF score of 
60 was assigned.

On January 2003 VA psychiatric examination, the veteran 
reported doing better, but still complained of nightmares and 
feelings of depression at times.  He had changed jobs and was 
currently running a plant, a job he liked.  On examination, 
the veteran was oriented, alert, and coherent.  Mood was 
mildly depressed, but there were no suicidal or homicidal 
ideations.  He continued to have intrusive thoughts and 
nightmares often, and an occasional depressed mood.  
Cognitive function was fair, and there were no psychotic 
features.  The impressions were chronic PTSD and recurrent 
major depression, and a GAF score of 60 was assigned.

On January 2003 VA outpatient assessment, the veteran stated 
that he appreciated being able to be supportive of his wife 
due to the recent death of her sister.  He liked his new job, 
and had been attending church with his wife.  He continued to 
experience nightmares and sleep problems, but overall was 
doing fair.  On examination, mood was within normal limits, 
and there was a good range of affect.  The veteran was well-
groomed, alert, and insightful, and he had a realistic 
outlook. A GAF score of 60 was assigned.

On February 2003 VA outpatient assessment, the veteran 
reported that he was doing all right at work, and getting 
along well at home.  He had a good appetite, but he did not 
sleep well.  Energy was fair, but he got irritable easily and 
sometimes became too angry.  On examination, mood was within 
normal limits, and the veteran was alert, talkative, and 
well-groomed.  Affect was anxious.  A GAF score of 60 was 
assigned.

On March 2003 VA outpatient assessment, the veteran reported 
that prescribed medications were helping him sleep and 
helping his mood.  He was frequently tired due to long work 
hours, and he had little family time.  On examination, mood 
was within normal limits, and the veteran was alert but 
tired.  He was well-groomed, there was a range of affect, and 
he had a realistic outlook.  A GAF score of 60 was assigned.

On April 2003 VA outpatient assessment, the veteran 
complained of fatigue, intrusive thinking, and not sleeping 
as well.  He enjoyed doing things with his wife, and had been 
attending church with her and continuing to be supportive.  
He stated that medications continued to help some.  On 
examination, mood was within normal limits, and there was a 
range of affect.  The veteran appeared sleep-deprived, but he 
was well-groomed, and had a realistic outlook.  A GAF score 
of 55 was assigned.

On July 2003 VA outpatient assessment, the veteran was noted 
to be stressed due to working overtime; he also continued to 
have nightmares several times per week..  He was paid well, 
but needed time off to be with his family and to sleep more.  
On examination, mood was low, mostly due to fatigue.  There 
was a range of affect, the veteran was cooperative, pleasant, 
and well-groomed, and he had a realistic outlook.  The 
assessment was that the stress of extra work hours was 
causing increased PTSD symptoms, especially nightmares, but 
that the veteran was coping all right.  A GAF score of 55 was 
assigned.

On October 2003 VA psychiatric examination, the veteran 
complained of depression on and off, nightmares, mild 
irritability, and fatigue from working overtime.  On mental 
status examination, the veteran was oriented, alert, and 
coherent.  Mood was mildly depressed, but there were no 
suicidal or homicidal ideations, psychotic features, 
hallucinations, or delusional ideas.  He continued to have 
intrusive thoughts and nightmares.  The impressions were 
chronic PTSD and recurrent major depression, and a GAF score 
of 60 was assigned.

On June 2005 VA psychiatric examination, the veteran was 
noted to have taken an early retirement from his job as a 
coal miner after he was laid off approximately       2 years 
ago.  He reported good relationships with his children and 
grandchildren, and saw them often.  Socially, the veteran 
reported having a couple of good friends, but that he had 
been isolating himself the past couple of years, and did not 
socialize with them as much as he used to, as he no longer 
had an interest in fishing.  His current social supports 
mainly consisted of his immediate family members.  He had 
lost interest in hunting, fishing, and riding his motorcycle, 
and currently reported no hobbies.  Stressors during the past 
2 years were the loss of his job, the murder of his sister-
in-law, his heart attack, and having to file for bankruptcy.  

The veteran currently complained of nightmares and intrusive 
thoughts about his Vietnam combat experiences, increased 
arousal, easy irritability, concentration and short-term 
memory problems, continuing sleep problems, anxiety around 
people, loss of interest in activities he used to enjoy, and 
suicidal thoughts, but no ideations, plan, or intent.            

On mental status examination, the veteran was oriented, 
alert, neatly dressed, cooperative, and maintained good eye 
contact.  Grooming was good, and he maintained his personal 
hygiene, mowed the lawn, maintained the family vehicles, and 
helped his wife around the house.  Speech was normal, and 
mood was appropriate to the context of conversation and 
congruent.  Thought processes showed goal-directed answers, 
and there were no hallucinations or delusions.  There was no 
inappropriate, obsessive, or ritualistic behavior.  Long-term 
memory was intact, but the veteran reported short-term memory 
problems such as losing or misplacing items.  There were no 
panic attacks or impaired impulse control.  The diagnosis was 
chronic PTSD, and a GAF score of 55 was assigned.    

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, thus 
meeting the criteria for no more than a 30% rating.  In 
reaching this determination, the Board has considered the 
medical evidence which shows that he has multiple social 
interactions with family, and the ability to perform the 
activities of daily living.  His grooming and hygiene have 
been consistently normal, he has appeared to generally 
function satisfactorily in his family social relationships, 
and his psychiatric impairment never significantly impaired 
his ability to work; rather, his occupational impairment in 
his final working years was attributed to fatigue from 
working overtime.

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 50% rating, that is, occupational and social 
impairment with reduced reliability and productivity due to 
certain symptoms; rather, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
current psychiatric disability.  Specifically, the veteran 
has not been shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  While he has complained of short-term 
memory problems, long-term memory has been intact, and he 
does not suffer from impaired judgment or abstract thinking, 
or difficulty in establishing and maintaining effective work 
and social relationships.  Further, as noted above, neither 
the veteran nor any psychiatric examiner has related his 
current unemployment to his PTSD.  On the contrary, the most 
recent 2005 VA examiner noted that he had taken an early 
retirement after he was laid off from his job.  

The Board also notes that the veteran has been assigned GAF 
scores ranging from 55 to 65, as consistently reflected in 
numerous VA clinic records and examination reports from 2001 
to 2005.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 51 and 60 
are indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  There is no question that a GAF score and its 
interpretations are important considerations in rating a 
psychiatric disability; however, the GAF scores assigned in a 
case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the percentage disability 
rating issue; rather, a GAF score must be considered in light 
of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  In this case, the medical evidence of 
record fails to show that the veteran's PTSD symptoms include 
a flat affect, circumstantial speech, occasional panic 
attacks,  having conflicts with peers or     co-workers, 
occasional truancy, or theft within the household; rather, 
they indicate that he generally functions well, and has some 
meaningful interpersonal relationships.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A.    § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

ORDER

An initial rating in excess of 30% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


